Citation Nr: 9928261	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-31 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, with arthritis of 
the right ankle, currently evaluated as 40 percent 
disabling.  

2. Entitlement to an increased rating for status post 
inferior wall myocardial infarction, with essential 
hypertension, currently evaluated as 30 percent disabling, 
under the criteria in effect prior to January 12, 1998.  

3. Entitlement to an increased rating for status post 
inferior wall myocardial infarction, with essential 
hypertension, currently evaluated as 30 percent disabling, 
under the criteria in effect on January 12, 1998.

4. Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.  

5. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded in April 1998.  

The issues of increased rating for cardiovascular disease 
subsequent to January 1998 and a total rating based on 
individual unemployability will be addressed in the remand 
portion of this decision.  

At his hearing in September 1994, the veteran requested 
consideration of special monthly compensation on account of 
the loss of use of his right lower extremity.  That issue has 
not been developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The residuals of a fracture of the right tibia and 
fibula, with arthritis of the right ankle is manifested by 
complete fusion of the ankle in 0 degrees flexion and 
extension.  

2.  The veteran's cardiovascular disease is controlled by 
medication and stable, with complaints of occasional chest 
pain only.  

3.  Varicose veins are manifested by involvement of the 
greater and lesser saphenous systems in the right leg, with 1 
cm. dilation, and minimal sacculation, but no stasis changes 
or ulcerations and competent communicators, with lesser 
involvement on the left.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a fracture of the right tibia and fibula, with 
arthritis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5262 
(1998).  

2.  The criteria for a rating in excess of 30 percent for 
status post myocardial infarction have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7005 
(in effect prior to January 12, 1998).  

3.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7120 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

I.  Right Lower Extremity Fracture Residuals

Service connection for the residuals of a right tibia and 
fibula fracture, with degenerative changes of the right 
ankle, was granted by the RO by rating decision in December 
1987.  A 20 percent evaluation was assigned at that time.  

An examination was conducted by VA in March 1994.  At that 
time, the veteran complained that he had continuous pain in 
his right ankle.  He was noted to wear a brace on his right 
lower extremity and to ambulate with a cane.  The pertinent 
diagnoses were residuals of a right ankle fracture and 
chronic pain in the right ankle.

An examination was conducted by VA in August 1998.  At that 
time, the veteran related that he had fractured both bones in 
his lower leg in 1949, and been treated with casting.  He had 
additional surgery, with an open reduction and internal 
fixation, and, most recently, had undergone a joint fusion to 
alleviate chronic pain.  He stated that the pain was about 95 
percent diminished following his latest procedure.  On 
examination, he walked with a limp.  He could not heel or toe 
walk.  He could only squat once to 45 degrees and had loss of 
motion of the ankle.  Range of motion was 0 degrees 
extension, 0 degrees flexion, 0 degrees inversion and 
eversion.  The diagnosis was status post fracture of the 
right ankle, with recent arthrodesis.  The examiner stated 
that the veteran had mild to moderate loss of function due to 
the pain.  

For impairment of the tibia and fibula, with nonunion where a 
brace is required for loose motion, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Code 5262.  

For ankylosis of the ankle, in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity, a 
40 percent rating is warranted.  38 C.F.R. § 4.71a, Code 
5270.  

The veteran is already receiving the maximum schedular 
evaluation for this disability.  It can be argued that a 
higher rating should be assigned on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1).  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of this case the Board 
finds no basis to refer the matter to designated VA officials 
for consideration of an extraschedular increased rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case.  
There is nothing exceptional about the veteran's right lower 
extremity disability, compared to similarly situated 
veterans, and the schedular 40 percent rating which has been 
assigned adequately compensates him for his related 
industrial impairment.  For example, the veteran reports a 
significant decrease in the pain of his right ankle as a 
result of the fusion surgery that was performed.  Under these 
circumstances, an increased rating is not warranted.  

II.  Myocardial Infarction

Service connection for the residuals of a myocardial 
infarction was established by the RO in a December 1987 
rating decision.  The current 30 percent rating was 
established at that time.  As noted, the regulations for 
evaluations of heart disorders were amended, effective in 
January 1998.  Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the revised regulations may 
not be applied prior to their effective date.  Rhodan v West, 
12 Vet. App. 55 (1998).  The Board will only address the 
veteran's evaluation under the provisions in effect prior to 
January 1998, and will address the evaluation under the new 
criteria in the remand portion of this decision.  

An examination was conducted by VA in March 1994.  At that 
time, the veteran had a regular rhythm with no murmur.  Blood 
pressure reading was 158/76.  The diagnoses were hypertension 
and hypertensive cardiovascular disease.  

VA outpatient treatment records, dated from May 1993 to May 
1994 show that the veteran had no specific complaints 
regarding his heart disease and was continued on the same 
medication regimen.  

The veteran testified at a hearing in September 1994.  The 
veteran testified that he had chest pain once in a while, 
primarily after heavy lifting.  He stated that he took daily 
medication for his heart disease, but did not require 
nitroglycerin for control of the chest pain.  It was also 
argued that the most recent examination performed by VA was 
inadequate for rating purposes.  

An examination was conducted by VA in November 1994.  At that 
time, the veteran had no cardiac complaints.  His blood 
pressure reading was 140/70.  There were no objective 
abnormalities noted on examination.  A chest X-ray study 
showed no enlargement of the heart and an EKG was interpreted 
as normal.   

An examination was conducted by VA in August 1998.  At that 
time, it was noted that the veteran had been on medication 
for elevated blood pressure for some time.  He had not had 
chest pain for many years.  His heart showed a regular sinus 
rhythm with no murmurs.  The heart was not enlarged.  Pedal 
pulses were extremely poor.  The lungs were clear to 
auscultation and percussion.  Blood pressure readings were 
150/82, 176/80, and 160/72.  The diagnosis was 
arteriosclerotic heart disease, class II heart.  

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease after 6 months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
when more than light manual labor is not feasible.  During 
and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc., a 100 
percent rating is warranted.  After 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, a 100 percent rating is warranted.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  
38 C.F.R. § 4.104, Code 7005 (1997).  

The veteran requires medication for control of his 
arteriosclerotic heart disease, but the condition is 
otherwise stable.  He has a few complaints of chest pain but 
does not require nitroglycerin for control of this symptom.  
Both the VA outpatient treatment reports and the VA 
compensation examinations that have been performed show that 
his condition is well controlled and basically asymptomatic.  
Under these circumstances, the Board finds no basis for an 
increased evaluation and the claim is denied.  

III.  Bilateral Varicose Veins

Service connection for varicose veins was granted by the RO 
in December 1987.  A 20 percent rating was eventually 
assigned, effective with the date of the veteran's original 
claim.  The rating was increased to 30 percent during the 
pendency of this appeal.  The veteran has continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The regulatory criteria for evaluations for varicose veins 
were recently changed, effective on January 12, 1998.  Where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
revised regulations may not be applied prior to their 
effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  
Therefore, the Board will review the veteran's claim under 
both sets of regulations to determine the proper rating.  

An examination was conducted by VA in March 1994.  At that 
time, bilateral varicosities were noted.  The pertinent 
diagnosis was moderate varicose veins.  

During testimony at a hearing in September 1994, the veteran 
stated that he had pain and swelling in his legs due to his 
varicose veins, but had learned to control it by limiting his 
activities.  

An examination was conducted by VA in November 1994.  At that 
time, it was reported that the veteran had had varicose veins 
since the early 1950's and had had pulmonary emboli in 1970 
and 1983.  He had a vena cava umbrella inserted.  His 
varicose veins had become progressively larger and he had 
occasional soreness that would last about 10 days.  
Examination showed marked varicosities of the right lower 
leg.  The diagnosis was varicose veins, 1 cm. in diameter, in 
the right leg, with history of multiple pulmonary emboli due 
to deep vein thrombosis with insertion of vena cava umbrella.  

An examination was conducted by VA in August 1998.  At that 
time, the veteran complained of varicose veins in both legs 
that got sore at times.  On examination, only his right ankle 
swelled.  In the right leg, the greater and lesser saphenous 
systems were dilated about 1 cm. and tortuous with some 
minimal sacculation.  There were no stasis changes and no 
ulcerations.  The right ankle was difficult to evaluated due 
to the recent fusion that had been performed.  The left let 
was not nearly as severe as the right leg.  The communicators 
were confident, bilaterally.  There was no evidence of 
occlusion and no evidence of phlebitis or post-phlebitic 
syndrome.  The diagnosis was varicose veins, moderate.  

For mild varicose veins, with no symptoms, a noncompensable 
rating is warranted.  for bilateral or unilateral moderate 
varicose veins, with varicosities of the superficial veins 
below the knees, with symptoms of pain or cramping on 
exertion, a 10 percent rating is warranted.  For moderately 
severe varicose veins involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion; with no involvement of deep 
circulation, a 20 percent rating is warranted for unilateral 
involvement, a 30 percent rating is warranted for bilateral 
involvement.  For severe varicose veins involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation, a 40 
percent rating is warranted for unilateral involvement, a 50 
percent rating is warranted for bilateral involvement.  For 
pronounced bilateral varicose veins, with findings consistent 
with severe involvement already described plus secondary 
involvement of deep circulation, as demonstrated by 
Trendelenberg's and Perthe's tests, with ulceration and 
pigmentation, a 50 percent rating is warranted for unilateral 
involvement, a 60 percent rating is warranted for bilateral 
involvement.  38 C.F.R. § 4.104, Code 7120 (prior to January 
12, 1998).  

The veteran has bilateral varicose vein involvement.  He has 
complaints of pain and cramping on use and involvement of the 
long saphenous vein, with 1 cm. diameter is noted, at least 
on the right side.  However the medical evidence of record 
fails to show long saphenous involvement ranging over 2 cm. 
in diameter, marked distortion and sacculation, or 
ulceration,  Neither has involvement of deep circulation been 
demonstrated.  Under these circumstances, a rating in excess 
of 30 percent is not demonstrated.  

Varicose veins, with intermittent edema of an extremity or 
aching and fatigue in the left after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, a 10 percent rating is warranted.  With 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, warrants a 20 percent rating.  With persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulcerations, will be rated as 40 percent 
disabling.  With persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration will 
be rated as 60 percent disabling.  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined.  38 C.F.R. § 4.104, Code 7120 
(1998).  

Under the new regulations, each extremity is evaluated 
separately, then the separate ratings are combined.  The 
varicose veins in the veteran's left leg were not noted on 
examination by VA in November 1994.  At his hearing in 
September 1994, the veteran testified that he had pain and 
fatigue on use.  In August 1998, it was noted that the 
communicators were confident and no severe disability was 
found.  Under these circumstances, a rating in excess of 10 
percent for varicose veins in the left leg is not warranted.  
The veteran's right leg has involvement of the greater and 
lesser saphenous veins, but there were no stasis changes and 
no ulcerations.  No eczema was noted.  Under these 
circumstances, a rating in excess of 20 percent for the right 
leg is not warranted.  Therefore, a combined evaluation in 
excess of 30 percent is not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

An increased rating for the residuals of a fracture of the 
right tibia and fibula, with arthritis of the right ankle is 
denied.  An increased rating for status post inferior wall 
myocardial infarction, under regulations in effect prior to 
January 12, 1998, is denied.  An increased rating for 
bilateral varicose veins is denied.  


REMAND

As noted in the Board's previous remand, the regulations 
pertaining to evaluations of cardiovascular disorders were 
changed, effective in January 1998.  Those regulations 
utilize the Metabolic Equivalent (MET) as a basis for 
evaluations.  In the April 1998 remand it was requested that 
the RO review the evidence of record and determine whether an 
additional examination was necessary.  While an examination 
was scheduled, there was no testing performed that could 
determine the veteran's MET workload or the symptoms 
demonstrated on the attainment of a specific workload.  Thus, 
the examination is not considered adequate for rating 
purposes and a new examination is required.  Hyder v. 
Derwinski, 1 Vet. App. 22 (1991).  The issue of entitlement 
to a total rating by reason of individual unemployability due 
to service connected disabilities must be held in abeyance 
pending the additional development requested.  

Under these circumstances, this issue is remanded for the 
following:

The RO should schedule the veteran for a 
special cardiovascular examination to 
ascertain the exact severity of his heart 
disorder under the criteria that took 
effect in January 1998.  Testing to 
determine the veteran's MET performance, 
with description of the symptoms 
exhibited at a particular workload, must 
be included.  The claims file should be 
made available to the examiner for review 
prior to the examination.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals







